DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
In response to the amendment filed on January 27, 2022:
Claims 1, 4-7, 9, 12, and 15-18 are amended.
Claim 21 is newly added.
Claims 1-21 are pending.

Response to Arguments
In response to the remarks filed on January 27, 2022:
a.	The previous double patenting rejections of are withdrawn in view of the Terminal Disclaimer filed on January 27, 2022.
b.	35 U.S.C. 101 rejections of claims 12-17 are withdrawn in view of Applicant’s amendment.
c.	Applicant’s remarks regarding the 35 U.S.C. 103 rejections of the pending claims have been fully considered but are moot in view of a new ground of rejections presented hereon.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 8, 10, 12-13, 15-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chincisan (Pub. No. US 2012/0079323, published on March 29, 2012) in view of Zhu et al. (Pub. No. US 2014/0222890, filed on February 4, 2013; hereinafter Zhu) further in view of Park et al. (Pub. No. US 2011/0225302, published on September 15, 2011; hereinafter Park).

Regarding claims 1, 12, and 18, Chincisan clearly shows and discloses a method for processing data (Abstract), a system, implemented at least partially by hardware, including a distributed processing system that includes a distributed filesystem; and a computation system separate from the distributed processing system, wherein the distributed processing system is configured to implement to method; and software stored on a non-transitory computer-readable medium, for processing data, the software including instructions for causing a system to implement the method (Figures 5-6 and supporting texts), wherein the method including: 
receiving a specification of one or more named units stored in a distributed filesystem of a distributed processing system (Figure 9 shows a plurality of files, stored on one or more source file systems, are selected by a user to be transmitted to a destination device, [0081]. Note that the sources could be from two or more connected computing devices as shown in Figure 5, e.g., first distributed file system comprising devices 162 and 164, second distributed file system comprising devices 168, and 170); 
receiving a specification for establishing data connections to one or more destination processes a computation system from the distributed processing system (Figure 9 shows the user selects a destination system, e.g., device 166, separated from the first and second distributed file systems above, and a number of parallel connections, e.g., threads, to transfer the selected files, [0081]); 
invoking a first plurality of extraction processes on the distributed processing system, and establishing, for each extraction process, a data connection with a storage element of the distributed filesystem for accessing a respective part of the one or more named units in the distributed filesystem (Figure 12D shows a plurality of parallel transfer connections being invoked to transfer the selected files, [0052]. Parallel transfer connections may process non-adjacent portions of a file simultaneously. By non-adjacent portions of a file, it is meant that portions of the file may be transferred out of order, [0053]); 
using the specification for establishing the data connections to form a plurality of data connections between the distributed processing system and the computation system, at least one data connection being formed between each of the one or more destination processes on the computation system and the invoked plurality of extraction processes of the distributed processing system (Figure 12D shows a plurality of parallel transfer connections between source devices and the destination device wherein one data connection is formed for each part of a respective file being transferred, [0053]-[0055]); and 
passing data concurrently over the plurality of data connections from the distributed processing system to the computation system (a file having two or more portions may be transferred such that the two or more portions are transmitted simultaneously using two or more parallel transfer connections. Thus, blocks may be received simultaneously that belong to different portions of the file. Thus, the receiver may be operative to write the received block into memory at an appropriate location despite the receipt of the blocks out of order, [0053]-[0055]).  
Zhu then discloses:
the distributed processing system configured to invoke a first type of software processes (A client-side library of available protocols is provided as part of a Client SDK 402 in order to extend the services to the browser client 102. The particular HTTP protocol used can be defined as required by the particular native or external service, for example, JSON, XML, XMPP, Skype protocol etc, [0050]);
the computation system configured to invoke a second type of software processes different from the first type of software processes for the distributed processing system (WSE 120 performs protocol mapping between the selected client-side protocol and the network side protocol (SIP). For example, WSE is adapted to receive a JSON message, parse the SDP information and map it to other supported protocols (SIP/XMPP). There are multiple WSE instances (see FIG. 3) and each instance is connected to the network node serving the functionality. The incoming requests (JSON messages, for example) have to be routed to the right application and instance. WSE 120 uses routing manger 206 to route incoming requests based on their origination and destination. WSE 120 provides functionality including performing look-ups and route requests for JSON to SIP, JSON to XMPP, SIP to XMPP, XMPP to SIP, [0033]-[0044]); and
where each extraction process of the plurality of extraction processes is of the first type of software processes (WSE is adapted to receive a JSON message, parse the SDP information and map it to other supported protocols (SIP/XMPP). WSE 120 maintains a data definition for the format to parse to, [0035]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Zhu with the teachings of Chincisan for the purpose of managing multiple client requests to a database using concurrent connections to enhance efficiency of the database operations and robustness of the database.
Park then discloses:
receiving a specification for establishing data connections to a plurality of destination processes on a computation system from the distributed processing system (At step 310, the playback application 236 requests a CDN list 122 for the selected digital content file from the content directory server 120 via a title lookup request 112, [0037]-[0041].  The content player 110 may be a computer system, a set top box, a mobile device such as a mobile phone, or other computing platform that has network connectivity and is coupled to or includes a display device. Each content distribution network (CDN) 140 comprises at least one computer system configured to service download requests for digital content files from the content player 110, [0024]); and
using the specification for establishing the data connections to form a plurality of data connections between the distributed processing system and the computation system, at least one data connection being formed between each of the plurality of destination processes on the computation system and the invoked plurality of extraction processes of the distributed processing system (The playback application 236 may be configured to establish multiple connections with a single content server and download different chunks of a digital content file in parallel, [0035]. At step 315, the playback application 236 may select one or more CDNs to use to stream the digital content file. While any number of connections may be used, the use of three connections has proven to be effective. Using this as an example, the playback application 236 may establish three distinct network connections with the same content server, [0041]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Park with the teachings of Chincisan, as modified by Zhu, for the purpose of enhancing data streaming by accessing different portions of a content file parallelly through concurrent connections wherein each connection is associated with a different portion of the content file.
Regarding claims 2, 13, and 19, Chincisan further discloses wherein passing data concurrently over the plurality of data connections from the distributed processing system to the computation system includes: 
streaming data from each part of the one or more named units via the established data connection to the respective one of the plurality of extraction processes, and to a respective destination process via the corresponding data connection between the respective destination process and the one of the plurality of extraction processes, without storing the streamed data in intermediate storage on the distributed processing system on which the respective one of the plurality of extraction processes is invoked (a file having two or more portions may be transferred such that the two or more portions are transmitted simultaneously using two or more parallel transfer connections. Thus, blocks may be received simultaneously that belong to different portions of the file. Thus, the receiver may be operative to write the received block into memory at an appropriate location despite the receipt of the blocks out of order, [0053]-[0055]).   
Regarding claims 4, and 15, Zhu then discloses invoking the plurality of extraction processes on the distributed processing system includes invoking the plurality of extraction processes based on the specification of the one or more named units, received from a coordinator system that is non-native to the distributed processing system, and based further on the specification, also received from the coordinator system, for establishing the data connections to the plurality of destination processes received (WSE 120 performs protocol mapping between the selected client-side protocol and the network side protocol (SIP). For example, WSE is adapted to receive a JSON message, parse the SDP information and map it to other supported protocols (SIP/XMPP). There are multiple WSE instances (see FIG. 3) and each instance is connected to the network node serving the functionality. The incoming requests (JSON messages, for example) have to be routed to the right application and instance. WSE 120 uses routing manger 206 to route incoming requests based on their origination and destination. WSE 120 provides functionality including performing look-ups and route requests for JSON to SIP, JSON to XMPP, SIP to XMPP, XMPP to SIP, [0033]-[0044]).  
Regarding claims 5, and 16, Zhu then discloses invoking the plurality of extraction processes includes: identifying type of extraction process to invoke based on the specification for establishing the data connections to the plurality of destination processes; and invoking the plurality of extraction processes according to the identified type of extraction process (WSE 120 performs protocol mapping between the selected client-side protocol and the network side protocol (SIP). For example, WSE is adapted to receive a JSON message, parse the SDP information and map it to other supported protocols (SIP/XMPP). There are multiple WSE instances (see FIG. 3) and each instance is connected to the network node serving the functionality. The incoming requests (JSON messages, for example) have to be routed to the right application and instance. WSE 120 uses routing manger 206 to route incoming requests based on their origination and destination. WSE 120 provides functionality including performing look-ups and route requests for JSON to SIP, JSON to XMPP, SIP to XMPP, XMPP to SIP, [0033]-[0044]).
Regarding claim 8, Chincisan further discloses receiving the specification for establishing the data connections includes receiving the specification for establishing the data connections for a broadcast to the computation system (Figure 9 shows the user selects a destination system, e.g., device 166, separated from the first and second distributed file systems above, and a number of parallel connections, e.g., threads, to transfer the selected files, [0081]).  
Regarding claim 10, Chincisan further discloses the distributed processing system and the computation system use distinct computing resources coupled over a data network (Figure 9 shows a plurality of files, stored on one or more source file systems, being selected by a user to be transmitted to a destination device, [0081]. Note that the sources could be from two or more connected computing devices as shown in Figure 5, e.g., first distributed file system comprising devices 162 and 164, second distributed file system comprising devices 168, and 170).  
Claim 3, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chincisan in view of Zhu in view of Park and further in view of Welton (Pat. No. US 9,081,772, filed on April 26, 2012).

Regarding claims 3, 14, and 20 Welton then discloses the distributed processing system configured to invoke the first type of software processes is configured to invoke a map-reduce data processing framework processes native to the distributed processing system (master host 108 provides query planning, query dispatch and/or coordinates MapReduce for database system 102, [Column 2, Lines 45-65]).
It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Welton with the teachings of Chincisan, as modified by Zhu and Park, for the purpose of managing import and export operations from a database using parallel threads to enhance efficiency of the database operations and robustness of the database.


Claims 6-7, 9, 11, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chincisan in view of Zhu in view of Park and further in view of Franke at al. (Pat. No. US 8,966,112, published on February 24, 2015; hereinafter Franke).

Regarding claim 6, Franke then discloses using the specification for establishing the plurality of data connections includes: - 19-Attorney Docket No. 30040-A29002 
selecting a particular destination process, from the plurality of destination processes, to connect to a respective invoked extraction process based on location information, provided in the specification for establishing data connections, identifying location of a processor executing the particular destination process so that communication overhead to transfer data between the plurality of extraction processes and the plurality of destination processes is reduced (the interceptor module can access properties of the request or of the application process itself. For the RDP protocol, the properties can be accessed through an ActiveX control. The interceptor module can modify a property of the request that relates to the intended destination of the request. Modifying the property can include changing the IP address of the intended destination to the localhost (e.g., 127.0.0.1) and changing the destination port to the port bound to the connections manager 444a. The interceptor module can send the intended destination information to the connections manager 444a so that the connections manager 444a will know which server and port number to access over parallel connections, [Column 10, Lines 43-56]).  

It would have been obvious to an ordinary person skilled in the art at the time of the invention was effectively filed to incorporate the teachings of Franke with the teachings of Chincisan, as modified by Zhu and Park, for the purpose of managing communications between a source and a destination device of a network using multiple parallel connections to efficiently control traffic within the network.
Regarding claims 7, and 17, Franke further discloses selecting the particular destination process to connect to the respective invoked extraction process based on the location information includes: selecting, by a broker system that is non-native to the distributed processing system, the particular destination process, from the plurality of destination processes, to connect to the respective invoked extraction process based on location information, received by the broker system from the invoked plurality of destination processes (Figures 4A-4B shows management console controls network proxy for handling parallel connections between a client and a server including specifications from both the client and the server for establishing the parallel connections, [Column 8, Line 1 – Column 9, Line 48]), identifying location of a processor executing the particular destination process so that communication overhead to transfer data between the plurality of extraction processes and the plurality of destination processes is reduced (the interceptor module can access properties of the request or of the application process itself. For the RDP protocol, the properties can be accessed through an ActiveX control. The interceptor module can modify a property of the request that relates to the intended destination of the request. Modifying the property can include changing the IP address of the intended destination to the localhost (e.g., 127.0.0.1) and changing the destination port to the port bound to the connections manager 444a. The interceptor module can send the intended destination information to the connections manager 444a so that the connections manager 444a will know which server and port number to access over parallel connections, [Column 10, Lines 43-56]).  
Regarding claim 9, Franke further discloses at least some of the plurality of extraction processes and some of the plurality of destination processes are executed on a common set of processors (The client systems 302 and the shared resources 330 each include a network proxy 306, 334 that can manage multiple parallel network connections between the application processes 304, 332, [Column 6, Lines 35-51]).  
Regarding claim 11, Franke further discloses the distributed processing system and the computation system share computing resources (The client systems 302 and the shared resources 330 each include a network proxy 306, 334 that can manage multiple parallel network connections between the application processes 304, 332, [Column 6, Lines 35-51]).

Allowable Subject Matters
Claim 21 is objected for being dependent on a base rejected claim but would be allowable if rewritten in independent form to incorporate the limitations of the base claim and any intervening claim(s).




Relevant Prior Art
The following references are considered relevant to the claims:
Chambers et al. (Pub. No. US 2015/0248304) teaches a data parallel pipeline may specify multiple parallel data objects that contain multiple elements and multiple parallel operations that operate on the parallel data objects. Based on the data parallel pipeline, a dataflow graph of deferred parallel data objects and deferred parallel operations corresponding to the data parallel pipeline may be generated and one or more graph transformations may be applied to the dataflow graph to generate a revised dataflow graph that includes one or more of the deferred parallel data objects and deferred, combined parallel data operations.
Song et al. (Pub. No. US 2012/0307636) teaches controlling streams to receive data in parallel. The method includes receiving data in parallel using a plurality of connected streams, calculating a network congestion rate using a change in a transmission speed of data received through each of the plurality of streams, adjusting a number of connections of the plurality of streams based on the calculated network congestion rate, and receiving the data in parallel using the adjusted number of streams.






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Son Hoang whose telephone number is (571) 270-1752. The Examiner can normally be reached on Monday – Friday (7:00 AM – 4:00 PM).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Usmaan Saeed can be reached on (571) 272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SON T HOANG/Primary Examiner, Art Unit 2169       
May 12, 2022